PER CURIAM.
Laura Maria Caballero appeals an order denying her petition for appointment as guardian of the person of Robina Pandora Robertson’s two children. We affirm.
Robertson and her two children sporadically resided with Caballero, a Catholic *1145nun, at various times during a five year period. They became particularly close during a period when Robertson had a criminal charge against her for battery of a law enforcement officer growing out of an altercation with her husband.
The relationship between Caballero and Robertson led to Robertson’s decision to allow Caballero’s sister, a citizen of Argentina, to adopt her two children. Robertson executed defective consent affidavits for the adoption pursuant to section 63.082, Florida Statutes (1997). The statute requires two witnesses, but the affidavits bore the signature of only one witness.
The trial court found that the omission of two witnesses invalidated the consent and that the consent was also obtained, inter alia, by undue influence. Both of these findings are supported by the record.
AFFIRMED.
GRIFFIN, C.J., PETERSON and THOMPSON, JJ„ concur.